IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


ALVIN T. ADDERLEY,

              Appellant,

 v.                                                     Case No. 5D16-4439

STATE OF FLORIDA,

           Appellee.
________________________________/

Opinion filed June 2, 2017

3.850 Appeal from the Circuit Court
for Brevard County,
James H. Earp, Judge.

Alvin T. Adderley, Perry, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Robin A. Compton and
Andrea    Totten,   Assistant   Attorney
Generals, Daytona Beach, for Appellee.


PER CURIAM.

       Appellant, Alvin T. Adderley, appeals the trial court’s order denying his Motion for

Postconviction Relief filed pursuant to Florida Rule of Criminal Procedure 3.850.

Appellant argues that the trial judge had previously disqualified himself from the

underlying case and thus erred in ruling on Appellant’s motion. We agree. Therefore, we

vacate the order under review and remand this case to the trial court so a successor judge
can rule on the motion. We note that the State concedes that the order under review “is

void and a nullity.”

       VACATED and REMANDED.

COHEN, C.J., SAWAYA and WALLIS, JJ., concur.




                                          2